Citation Nr: 0111469	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-10 255	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
disorder (PTSD), currently rated at 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 RO decision, 
which granted the veteran's service connection claim for PTSD 
and assigned a 30 percent evaluation for such.  The veteran 
appeals to the Board for an increased rating for PTSD.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, this issue 
remains in appellate status.


FINDING OF FACT

Throughout the period under consideration, the veteran's PTSD 
has resulted in considerable social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD has been met.  
38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from July 1968 to 
July 1970.  In February 1999, the RO received the veteran's 
claim of service connection for PTSD.

In addition to his service connection claim, the veteran 
included a VA medical record from the Dorn Medical Center in 
Columbia, South Carolina, which was dated in January 1999.  
According to this particular medical report, the veteran had 
experienced sleep difficulty in addition to flashbacks, 
difficulty with concentration and memory, and exaggerated 
startle response.  Socially, the veteran had a markedly 
diminished interest in significant activities, as well as 
feelings of detachment from others.  It was noted that 
approximately one month ago, the veteran threatened to 
"whip" a store manager.  The record also contained a 
reference to PTSD medication.  Overall, the veteran was 
assessed with chronic PTSD with considerable to severe 
industrial impairment.

In March 1999, the veteran underwent a VA psychiatric 
compensation examination.  At this time, the veteran reported 
a history of having had longstanding difficulties with 
flashbacks and depression, which he associated with events 
that occurred while serving in Vietnam.  According to the 
veteran, he has sought treatment as the result of his 
worsening condition.  The veteran advised that at times he 
does okay, but at other times, thoughts about Vietnam get on 
his mind.  As a result, it is difficult for him to work; 
however, because the veteran is self-employed, he is able to 
go home and catch up on his work at a later time.  Since the 
veteran was aware that there are certain things that 
triggered his depressed mood, he avoids anything about 
violence or Vietnam that he might see on television.

In addition, the veteran related that he is very short 
tempered.  He described having threatened and gotten into an 
argument with a store manager in the recent past.  According 
to the veteran, he slept about three hours a night with 
medication.  While sleeping, he did not recall dreaming about 
Vietnam, but his wife indicated that he was very restless in 
his sleep.  The veteran has also admitted to having felt 
depressed with crying spells, thoughts of wanting to kill 
himself and others, and avoidance of crowds due to his 
inability to feel comfortable and not having many friends.  

It was noted during the veteran's examination that he sought 
counseling in 1992 due to family difficulties with his 
adopted daughter.

After the veteran was discharged from service, he indicated 
that he had done some carpentry and plant work before 
eventually delivering bread for 14 years.  For the last 13 
years, the veteran has been an independent contractor 
delivering snack cakes.  The veteran has also been married 
for 33 years, and he has two children.  He related that he 
was an alcoholic the first 14 years after his discharge from 
service, but he has not drunk since then.  He denied any drug 
use.

During the same March 1999 psychiatric examination , the 
examining physician noted that the veteran appeared to be 
alert, oriented, and cooperative.  He noted the had a 
slightly depressed affect.  His speech was a regular rate and 
rhythm.  There was no psychomotor agitation or retardation.  
During the veteran's interview, his facial expressions were 
described as logical and goal directed.  There was no 
evidence of any delusional material.  Some suicidal and 
homicidal ideation was noted, but there was a lack of an 
active plan.  According to the examiner, the veteran's memory 
was fair for immediate recent and remote events.  The 
veteran's intelligence was estimated in the average range.  

The examiner further indicated the veteran was experiencing 
some moderate symptoms of post-traumatic stress disorder 
including sleep disturbance, avoidance behavior, anger and 
irritability, and an exaggerated startle response.  His 
social adaptability and interaction with others was noted as 
mild to moderately impaired.  His flexibility, reliability, 
and efficiency in an industrial setting was also mild to 
moderately impaired.  The examiner estimated the veteran's 
level of disability was in the definite range, and he 
indicated the veteran was able to hand his own funds.  

By an April 1999 RO decision, service connection for PTSD was 
granted, and a 30 percent rating was assigned for such.  
(Since this April 1999 decision, the veteran's rating has not 
been increased.)

In January 2000, the veteran submitted a progress report from 
his VA clinical psychologist, which was dated in the same 
month.  The report indicated the veteran had been treated for 
his service connected PSTD for over a year.  The evaluating 
clinical psychologist opined that the veteran was severely 
disabled and unemployable on day to day basis due to his 
PTSD.  The psychologist indicated the veteran's PTSD symptoms 
had worsened to the point that it would be dangerous to self 
and others to require the veteran to work.  The veteran was 
described as near continuous depression and having anxiety 
affecting his ability to function effectively.  The clinical 
psychologist further indicated the veteran was having 
impaired impulse control, such as unprovoked irritability 
with periods of violent thoughts.  As a result, in the 
opinion of the psychologist, there was an increased 
probability the veteran,who was easily provoked, could be a 
danger to self, co-workers, the public, and others.  The 
veteran was further described as also having an inability to 
establish or maintain effective relationships with others.  
According to the psychologist, the veteran had occupational 
impairment found in most areas of his life, including 
thinking, mood, judgment, and relationships with others.  
Lastly, the psychologist assigned a GAF score of 45.

In February 2000, the veteran was again afforded a VA 
examination for purposes of evaluating his PTSD.  At this 
time, the veteran indicated that he was continuing to have 
problems with his PTSD disorder.  He indicated that his 
medication had been helpful; however, he has not handled 
stress very well.  According to the veteran, his main problem 
is that he can lose his temper quite easily.  The veteran for 
example,  related that he had lost his temper with one of his 
customer at work.  He indicated that he had been in sales for 
28 years.  He was a distributor for Little Debbie Products, 
but he gave that up in December of 1999, because he was 
having trouble managing his temper.  It was noted the veteran 
is not currently working.  The veteran related he had been 
going to truck driving school, as he notes he does better if 
he keeps busy.  In regards to his family, the veteran 
indicated he has trouble controlling his temper.  He 
indicated he receives counseling and medication.  He does not 
use drugs or alcohol, though he advised he had a problem with 
alcohol in the past.  Socially, the veteran goes out to 
dinner fairly frequently with his wife.  He does have several 
friends and good relationships with his kids.  Lastly, he 
related that he does get depressed at times and has some 
suicidal thoughts, but he does not think that he would ever 
commit suicide.  

The examining physician described the veteran as groomed and 
neatly dressed.  He noted the veteran appeared moderately 
anxious during the interview; however, he was oriented to 
time, person and place.  There was no evidence suggestive of 
hallucinations or delusions.  Based on the veteran's 
examination, the examiner assessed that the veteran had 
moderate PTSD symptoms, which caused difficulty in his social 
and occupational functioning.  The examiner noted the 
veteran's symptoms have both caused his number of friends to 
be reduced and has caused some arguments with others who are 
close to him, as well as having caused the veteran to stop 
working several months ago.  The examiner indicated that he 
considered the veteran to be moderately disabled from his 
psychiatric disorder, but still capable of managing his own 
funds.

In April 2000, the RO received the veteran's Notice of 
Disagreement, wherein he indicated he was forced into 
quitting his job in December 1999 because of his PTSD.  He 
further advised that his wife 'has to clean him up and dress 
him every day!'  He also indicated his wife had to manage all 
his affairs and funds.  

At an August 2000, hearing both the veteran and his spouse 
provided testimony regarding his PTSD symptoms.  The veteran 
advised he has panic attacks three to four times a week.  In 
addition he indicated that he angers quickly, which causes 
him to feel like grabbing, squeezing or killing his wife and 
children in order to feel better.  The veteran did clarify 
that he did not want to hurt anybody.  He advised that he was 
concerned regarding the cause of his anger, as well as 
frustrated.  The veteran again advised that he suffers from 
sleep difficulty, which requires him to take medication.  In 
addition, the veteran testified that he has experienced 
memory problems, wherein he has forgotten several times for a 
brief moment where he is.  In such a situation, the veteran 
advised that he then contacts his wife.  The veteran's spouse 
provided testimony corroborating the veteran's memory 
problems.  Lastly, the veteran testified that although he is 
not presently working, he does sometimes work part-time with 
his son at a business still owned by the veteran.  Socially, 
the veteran indicated he does not have friends, but he does 
still occasionally visit with a brother when he stops by the 
veteran's home.  His spouse related that their children have 
never known the veteran to be sociable, for example taking 
them to ball games etc.  She indicated that the veteran has 
never been able to do that, and in her opinion, it "just 
seems to be getting worse, instead of better."


II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  VA is also required to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in the veteran's favor.  38 C.F.R. 
§ 4.3.  Lastly, separate diagnostic codes identify the 
various disabilities.  VA therefore, has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

The veteran has appealed from an initial award.   Therefore, 
consideration will given to whether a rating greater than 30 
percent, for his service connected PTSD was warranted for any 
period of time during the pendency of his claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

It should also be noted that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA, he has been informed of the rating criteria in the 
statement of the case, and the evidence has been fully 
developed.  He has had two VA examinations, and the record 
includes a thorough report from his VA psychologist. Under 
these circumstances, there is no reasonable possibility that 
further assistance to the veteran would aid in substantiating 
the claim.

The veteran's post traumatic stress disorder is currently 
rated as 30 percent disabling under Diagnostic Code 9411. 
Under the applicable rating criteria, a 30 percent rating is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, direction, recent events). A 
50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. The rating criteria provides that a 70 percent 
rating be granted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The evidence in this case, when considered in light of the 
applicable criteria, supports an increased rating to 50 
percent.  According to the veteran's initial March 1999, VA 
psychiatric compensation examination he reported a history of 
having had longstanding difficulties with flashbacks and 
depression.  As a result, the veteran experienced difficulty 
working; however at this time, he was still able to catch up 
on his work at a later time due to the nature of his work.  A 
January 2000 VA progress report submitted by the veteran's 
clinical psychologist described the veteran as near 
continuous depression and having anxiety affecting his 
ability to function effectively.  Eventually, during his 
February 2000 VA psychiatric examination, the veteran 
indicated that he had given up his job because he was having 
trouble managing his temper, as evidenced by his report that 
he had lost his temper with one of his customers, despite 
having been in sales for 28 years.  Other instances of the 
veteran's inability to control his temper included an 
argument with a store manager, in addition to angry emotions 
which cause him to feel like grabbing, squeezing or killing 
his wife and children in order to feel better.  At his August 
2000 hearing, the veteran expressed frustration with the fact 
that he angered so easily, as well as concern regarding the 
cause of his anger.  He acknowledged his avoidance of crowds 
due to his inability to feel comfortable and not having many 
friends.  

During the same hearing, the veteran's spouse indicated the 
he also suffers from short-term memory impairment.  The 
veteran testified that he has experienced memory problems, 
wherein he has forgotten several times for a brief moment 
where he is.  In such a situation, the veteran advised that 
he then contacts his wife.  Lastly, in addition to his memory 
problems, the veteran advised he has panic attacks three to 
four times a week, as well as consistently advising that he 
suffers from sleep difficulties attributable to memories of 
Vietnam.  Consequently, he takes medication in order to 
sleep.  Given the veteran's above-referenced social and 
occupational impairment, coupled with the fact that he 
experiences both memory problems and multiple panic attacks 
per week, an increased rating to 50 percent is warranted in 
this case.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

In the same respect, a higher rating of 70 percent is not 
warranted, as there is no evidence on file showing the 
presence of more severe symptomatology.  The evidence does 
not demonstrate severe impairment in the veteran's social and 
occupational functioning.  For instance, the veteran 
testified that although he is not presently working, he does 
sometimes work part-time with his son at a business he 
continues to own, and where for the last 13 years he worked 
as an independent contractor delivering snack cakes.  
Socially, the veteran goes out to dinner fairly frequently 
with his wife, to whom he has been married for 33 years.  
Occasionally, he visits with his brother.  In February 2000, 
the veteran described his relationship with his kids as good.  
Although the veteran anger problems, he clarified that he did 
not want to hurt anybody.  In addition, the veteran related 
that he does get depressed at times, and has some suicidal 
thoughts, but he does not think that he would ever commit 
suicide.  The veteran also indicated he does not use drugs or 
alcohol, although he advised he had a problem with alcohol in 
the past.  During the veteran's March 1999 VA psychiatric 
examination, his speech was described at a regular rate and 
rhythm.  His facial expressions were described as logical and 
goal directed.  During the veteran's most recent VA 
psychiatric examination in February 2000, there was no 
evidence suggestive of hallucinations or delusions.  The 
examiner indicated that he considered the veteran to be 
moderately disabled from his psychiatric disorer, but still 
capable of managing his funds.

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  The veteran's service-connected PTSD may 
well cause some impairment in his daily activities, but there 
is nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for PTSD.  In any event, the Board, in the first 
instance, may not assign an extraschedular rating.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an increased rating to 50 percent for service-
connected PTSD is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

